Citation Nr: 1611782	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-36 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.
 
2.  Entitlement to service connection for left hip disability, to include trochanteric bursitis.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for skin disability to include tinea versicolor with scars and leukoderma.

5.  Entitlement to an earlier effective date for dependency allowance.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1989, January 2005 to February 2008, and from April 2008 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Board remanded the appeal.  In September 2015, the Board granted an initial evaluation of 70 percent for PTSD; denied higher initial evaluations for carpal tunnel syndrome with paresthesias of the right little finger, benign paroxysmal positional vertigo, left knee chondromalacia, allergic rhinitis; and denied service connection for chronic fatigue syndrome.  At this same time, the Board remanded the claims for (1) an initial rating in excess of 10 percent for migraine headaches; (2) service connection for tinea versicolor with scars, (3) service connection for leukoderma of the skin; (4) service connection for residuals of a TBI; (5) service connection for left hip trochanteric bursitis; and (6) entitlement to an earlier effective date for dependency allowance.

Additional VA outpatient treatment records were added to the record in September 2015.  The Veteran's representative in April 2015 indicated that any 30 day waiting period was waived and requested that claims be decided as soon as possible, which is construed as a waiver of initial RO consideration of the additional evidence received in September 2015. 

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the record.  See Hearing Testimony (November 17, 2015).

The Board has reframed the claim left hip and skin (dermatological) claims to more broadly reflect the benefit sought on appeal.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded the claims for migraine headache, TBI, and left hip disability for new VA examinations; the Board deferred consideration of the earlier effective date claim; and the Board remanded the skin disorder claims for a Board hearing at the RO.  As indicated in the introduction, a Board hearing was conducted in November 2015 on the claim for service connection for skin disorder and subsequently returned to the Board for consideration.

However, after careful review of the record, the Board finds that remand is necessary.  First, the development requested in the Board's September 2014 remand has not been completed with respect to the headache, TBI, and left hip claims; therefore, consideration of those claims is deferred pending completion of the requested development.  Second, a VA examination and medical opinion is necessary in regard to the Veteran's claim for service connection for skin disorder.  38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).
It is noted that the Veteran testified that she has a skin disability related to service.  Specifically, she avers that her current skin problems, to include scar-like lesions, are related to sun exposure and/or exposure to environmental hazards (burn pits) while serving in Southwest Asia.  VA treatment records reflect that the Veteran has been prescribed topical medication for skin problems.  It is noted that the Veteran is competent to report her injury, symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because there is an indication that the Veteran has a skin disorder related to service, a VA examination and opinion are necessary.

Again, with regard to the claim for an earlier effective date for dependency allowance, the Board must defer consideration of this matter at this time because the remanded claims on appeal may affect the outcome of the Veteran's combined rating and the effective date of when she first obtained a 30 percent or more disability rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is reminded that all development requested in the Board's prior September 2015 remand should be completed, to include VA examinations and medical opinions.

2.  All updated pertinent VA treatment records should be obtained and associated with the claims file.

3.  The Veteran should be scheduled for a VA skin examination by a dermatologist to ascertain whether the Veteran has had during this appeal any skin disease etiologically related to service or service-connected disability.  The physician should obtain a complete medical history concerning the Veteran's skin problems.  All clinical findings should be reported in detail.  The physician should address the following:

(a) Whether any skin disorder shown during this appeal, to include tinea versicolor with scars and leukoderma, is as likely as not (50 percent or greater probability) etiologically related to service, to include environmental exposures (sun, burn pits, etc.) during the Veteran's Southwest Asia service.

(b) Whether any skin disorder shown during this appeal, to include tinea versicolor with scars and leukoderma, is as likely as not (50 percent or greater probability) either,
(i) proximately due to service-connected disability; or
(ii) aggravated by service-connected disability

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The VA electronic file should be made available to and reviewed by the physician.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
4.  Then, the AOJ should review the examinations and medical opinions to ensure that all the requested information and an adequate rationale is provided, or return for such.
 
5.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




